DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14, 17, and 18) in the reply filed on 9/6/2022 is acknowledged.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections – Product by Process
Initially, and with respect to claim 5, note that a “product-by-process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process" claim, and the patentability of the process, and that, as here, an old or obvious product produced by a new method is patentable as a product, whether claimed in “product-by-process” claims or not.  As stated in Thorpe,
even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the Applicant has the burden of proof in such cases as the above case law makes clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guo et al. (CN-107369757, all citations are made to the attached translation).
With regard to claim 1, Guo teaches, in Fig 2, a multi-channel topological insulator structure, comprising: an insulating substrate (not shown, but discussed at page 2, paragraph 8), a plurality of topological insulator quantum well films (101); and a plurality of insulating interlayers (102), wherein the plurality of topological insulator quantum well films and the plurality of insulating interlayers are alternately stacked on a surface of the insulating substrate, and two adjacent topological insulator quantum well films are separated by one insulating interlayer (see figure).
With regard to claim 2, Guo teaches, in Fig 2, that the topological insulator quantum well films and the insulating interlayers adjacent to each other are lattice-matched with each other (page 4, paragraph 2).
With regard to claim 3, Guo teaches, in Fig 2, that it is a superlattice structure (page 4, paragraph 1).
With regard to claim 6, Guo teaches, in Fig 2, that a material of each topological insulator quantum well film is represented by a chemical formula (page 2, final paragraph – page 3, first paragraph).
With regard to claim 7, Guo teaches, in Fig 2, that M or N is selected from Cr, Ti, Fe, Mn or V (page 2, final paragraph – page 3, first paragraph).
With regard to claim 8, Guo teaches, in Fig 2, that chemical formulae of materials of the topological insulator quantum well films have respectively the same M, N, x, y, and z (abstract).
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guo et al. (CN-107369757, all citations are made to the attached translation).
With regard to claim 5, Guo teaches most of the limitations of this claim, as set forth above with regard to claim 1.  However, Guo does not explicitly teach that both the insulating interlayers and the topological insulator quantum well films are formed by molecular beam epitaxy; each of the insulating interlayers and each of the topological insulator quantum well films have a difference in molecular beam epitaxy growth temperature, and the difference is less than or equal to 100° C.; any two topological insulator quantum well films have a difference in molecular beam epitaxy growth temperature, and the difference is less than or equal to 100° C.; any two insulating interlayers have a difference in molecular beam epitaxy growth temperature, and the difference is less than or equal to 100° C.  Nonetheless, this is considered an intermediate process step that does not affect the structure of the final device.  As to the grounds of rejection under §102/§103, see MPEP § 2113 which discusses the handling of “product-by-process” claims and recommends the alternative §102/§103 grounds of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN-107369757, all citations are made to the attached translation).
With regard to claim 4, Guo teaches most of the limitations of this claim, as set forth above with regard to claim 1.  However, Guo does not explicitly teach a ratio of a lattice constant of the topological insulator quantum well film to a lattice constant of the insulating interlayer adjacent to each other is between 1:1.1 and 1.1:1.  Nonetheless, the skilled artisan would know too that the lattice matching would impact the crystallinity, stress, and electrical properties.
The specific claimed lattice constant ratio, absent any criticality, is only considered to be the “optimum” lattice constant ratio disclosed by Guo that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired crystallinity, stress, electrical properties, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the ratio of a lattice constant of the topological insulator quantum well film to a lattice constant of the insulating interlayer adjacent to each other is between 1:1.1 and 1.1:1 is used, as already suggested by Guo.
Since the applicant has not established the criticality (see next paragraph) of the lattice constant ratio stated and since these lattice constant ratios are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Guo.
Please note that the specification contains no disclosure of either the critical nature of the claimed lattice constant ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN-107369757, all citations are made to the attached translation) in view of Stoica et al. (US 2016/0027938).
With regard to claim 9, Guo teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Guo does not explicitly teach that a material of each insulating interlayer is selected from the group consisting of wurtzite-structured CdSe, sphalerite-structured ZnTe, sphalerite-structured CdSe, sphalerite-structured CdTe, sphalerite-structured HgSe, or sphalerite-structured HgTe.
Stoica teaches, in Fig 3, that a material of each insulating interlayer (16) is selected from the group consisting of wurtzite-structured CdSe, sphalerite-structured ZnTe, sphalerite-structured CdSe, sphalerite-structured CdTe, sphalerite-structured HgSe, or sphalerite-structured HgTe ([0057]) for, “diminishing defect density and stress,” ([0044]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the structure of Guo with the lattice matched layer of Stoica to diminish defect density and stress.
With regard to claim 10, Guo teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Guo also teaches, that a material of each topological insulator quantum well films are the claimed chemical formula (page 2, final paragraph – page 3, first paragraph).
Guo does not explicitly teach that the insulating interlayers are CdSe layers.
Stoica teaches, in Fig 3, that the insulating interlayers are CdSe layers ([0057]) for, “diminishing defect density and stress,” ([0044]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the structure of Guo with the lattice matched layer of Stoica to diminish defect density and stress.
With regard to claim 13, Guo teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Guo does not explicitly teach that an insulating protective layer stacked on a topmost topological insulator quantum well film.
Stoica teaches, in Fig 3, that an insulating protective layer (22) stacked on a topmost topological insulator quantum well film (20) for, “diminishing defect density and stress,” ([0044]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the structure of Guo with the lattice matched layer of Stoica to diminish defect density and stress.
With regard to claim 14, Stoica teaches, in Fig 3, that a material of the insulating protective layer is selected from the group consisting of wurtzite-structured CdSe, sphalerite-structured ZnTe, sphalerite-structured CdSe, sphalerite-structured CdTe, sphalerite-structured HgSe, or sphalerite-structured HgTe ([0057]).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN-107369757, all citations are made to the attached translation) in view of Soree et al. (US 2014/0160835).
With regard to claim 11, Guo teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Guo does not explicitly teach that a thickness of each topological insulator quantum well film is in a range from 5 QL to 10 QL.
Soree teaches, in Fig 2, that a thickness of each topological insulator quantum well film (4) is in a range from 5 QL to 10 QL ([0067]-[0069]), “so as to further increase the current density of the spin-polarized electrons. However, the thickness of the topologic insulator layers 4 should not be too limited so as not decrease the topological insulator effect requiring sufficient bulk material,” ([0067]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the structure of Guo with the layer thicknesses of Stoica to balance current density and bulk effects.
With regard to claim 12, Guo teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Guo does not explicitly teach that a thickness of each of the insulating interlayers is in a range from 0.35 nm to 20 nm.
Soree teaches, in Fig 2, that a thickness of each of the insulating interlayers (5) is in a range from 0.35 nm to 20 nm. ([0068]) so that, “the different topological insulator layers 4 are isolated from each other,” ([0068]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the structure of Guo with the layer thicknesses of Stoica to maintain isolation.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN-107369757, all citations are made to the attached translation) in view of Xue et al. (US 2014/0175373).
With regard to claim 17, Guo teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Guo does not explicitly teach a gate configured to regulate a chemical potential of the multi-channel topological insulator structure; two conducting electrodes spaced from each other and electrically connected to the topological insulator quantum well films respectively; three output electrodes spaced from each other and electrically connected to the topological insulator quantum well films respectively; wherein the two conducting electrodes are configured to conduct an electric current in a first direction through the multi-channel topological insulator structure; the first direction is from one conducting electrode to another conducting electrode; the three output electrodes are respectively configured to output a resistance of the multi-channel topological insulator structure in the first direction and a resistance in a second direction; and the second direction is perpendicular to the first direction.
Xue teaches, in Figs 4 and 5, a gate (40) configured to regulate a chemical potential of the multi-channel topological insulator structure; two conducting electrodes (50) spaced from each other and electrically connected to the topological insulator quantum well films respectively; three output electrodes (E1-E4) spaced from each other and electrically connected to the topological insulator quantum well films respectively ([0060]); wherein the two conducting electrodes are configured to conduct an electric current in a first direction through the multi-channel topological insulator structure; the first direction is from one conducting electrode to another conducting electrode; the three output electrodes are respectively configured to output a resistance of the multi-channel topological insulator structure in the first direction and a resistance in a second direction; and the second direction is perpendicular to the first direction ([0052]-[0056]), “to tune the chemical potential of the magnetically doped TI quantum well film,” ([0068]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Guo with the electrode configuration of Xue to tune the chemical potential of the magnetically doped TI quantum well film.
With regard to claim 18, Guo teaches, in Fig 2, that the plurality of topological insulator quantum well films to be connected in parallel (abstract, and see figure).
Xue teaches, in Figs 4 and 5, that each output electrode is electrically connected to all topological insulator quantum well films respectively, and each conducting electrode is electrically connected to all topological insulator quantum well films respectively ([0068]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829